Title: To Thomas Jefferson from Justus Erich Bollmann, 16 October 1805
From: Bollmann, Justus Erich
To: Jefferson, Thomas


                  
                     Sir,
                     Newyork. October 16th. 1805
                  
                  Since I had the Honour of addressing Your Excellency on the 11th. Instant I have seen Mr. Labigard a French Gentleman, who has given me much satisfactory and, I believe, correct Information respecting the locality of Natchitoches. Presuming at the same Time that from four to Six Weeks will be allowed me for the Arrangement of my Concerns I no longer hesitate to accept with Gratitude Your Excellency’s Offer of the Factorship at that Place.
                  I suppose it will be requisite to proceed to Washington in Order to become more fully acquainted with Your Intentions respecting the Conduct I am to pursue in my new Situation, and I shall await Your Command on this Subject.
                  I beg Your Excellency to accept the Assurances of my Attachment and Respect
                  
                     Erick Bollmann
                     
                  
               